Case 2:21-cv-03254-CBM-SK Document 6-1 Filed 04/15/21 Page 1 of 4 Page ID #:57




                             EXHIBIT A
Case
 Case2:21-cv-02803-RGK-MAR  Document6-1
      2:21-cv-03254-CBM-SK Document  7-2 Filed
                                          Filed04/15/21
                                                03/31/21 Page
                                                          Page21ofof46 Page
                                                                        PageID
                                                                             ID#:58
                                                                                #:68




   1 Benjamin N. Gluck - State Bar No. 203997
          bgluck@birdmarella.com
   2 Ashley D. Bowman - State Bar No. 286099
          abowman@birdmarella.com
   3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
       DROOKS, LINCENBERG & RHOW, P.C.
   4 1875 Century Park East, 23rd Floor
       Los Angeles, California 90067-2561
   5 Telephone: (310) 201-2100
       Facsimile: (310) 201-2110
   6
       Attorneys for Plaintiff -RKQ'RH
   7
   8
                            UNITED STATES DISTRICT COURT
   9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
       JOHN DOE,                                   CASE NO. FY
  12
                   Plaintiff,                      DECLARATION OF ARIEL A.
  13
             vs.                                   NEUMAN IN SUPPORT OF
  14                                               PLAINTIFF’S EX PARTE
       UNITED STATES OF AMERICA;                   APPLICATION FOR TEMPORARY
  15 TRACY L. WILKISON (OFFICIAL
       CAPACITY), KRISTI KOONS                     RESTRAINING ORDER AND
  16 JOHNSON (OFFICIAL CAPACITY)                   ORDER TO SHOW CAUSE RE:
                                                   PRELIMINARY INJUNCTION
  17               Defendants.
  18
                                                   [Filed Concurrently with Notice of Ex
  19                                               Parte Application and Ex Parte
                                                   Application; Memorandum of Points
  20                                               and AuthoritiesDeclaration of
                                                   Benjamin N. Gluckand Proposed
  21                                               Order]
  22
  23
  24
  25
  26
  27
  28

                                               1
            DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case
 Case2:21-cv-02803-RGK-MAR  Document6-1
      2:21-cv-03254-CBM-SK Document  7-2 Filed
                                          Filed04/15/21
                                                03/31/21 Page
                                                          Page32ofof46 Page
                                                                        PageID
                                                                             ID#:59
                                                                                #:69




   1                     DECLARATION OF ARIEL A. NEUMAN
   2         I, Ariel A. Neuman, declare as follows:
   3         1.    I am an active member of the Bar of the State of California and a
   4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
   5 A Professional Corporation, attorneys of record for Plaintiff John Doe in this action.
   6 I make this declaration in support of Plaintiff's Application for Temporary
   7 Restraining Order. Except for those matters stated on information and belief, I
   8 make this declaration based upon personal knowledge and, if called upon to do so, I
   9 could and would so testify.
  10         2.    I am informed that Plaintiff John Doe rents safe deposit boxes from
  11 U.S. Private Vaults (“USPV”), located at 9182 West Olympic Blvd. in Beverly
  12 Hills, California. Plaintiff stores personal property, namely valuables, in the safe
  13 deposit boxes.
  14         3.    On March 22, 2021, I became aware that agents of the United States
  15 Government had executed a warrant at USPV. On March 24, I learned that
  16 Assistant United States Attorney Andrew Brown might be the AUSA assigned to the
  17 USPV matter.
  18         4.    I called AUSA Brown that same day, March 24, 2021, in an attempt to
  19 determine whether any of Plaintiff’s boxes had been searched and/or Plaintiff’s
  20 property stored in those boxes had been seized, and if either event had occurred, to
  21 obtain a copy of the warrant authorizing the search and/or seizure. During the call,
  22 Mr. Brown stated the following:
  23               a.    The Government is seizing all safe deposit boxes at the site;
  24               b.    The Government will inspect and index the contents of each box,
  25 and, among other things, intends to use that information to try to identify each box’s
  26 owner(s);
  27               c.    Explaining that the government does not have a search warrant
  28 for the contents of each box, AUSA Brown gave the example that if a box contained

                                                2
            DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case
 Case2:21-cv-02803-RGK-MAR  Document6-1
      2:21-cv-03254-CBM-SK Document  7-2 Filed
                                          Filed04/15/21
                                                03/31/21 Page
                                                          Page43ofof46 Page
                                                                        PageID
                                                                             ID#:60
                                                                                #:70




   1 a notebook or digital thumb drive, the government would not look inside either but
   2 would read the cover of the notebook;
   3               d.     A search and seizure warrant was served on the owners or
   4 management of USPV (although AUSA Brown refused to disclose the names of the
   5 people served or their legal counsel);
   6               e.     The Government would not provide the search and seizure
   7 warrant to me as counsel for a holder of a USPV safe deposit box unless and until
   8 the holder identifies himself or herself;
   9               f.     If a deposit box holder identifies himself or herself, the
  10 Government will commence a criminal investigation into the holder, including but
  11 not limited to determining whether he or she came by the contents in his or her safe
  12 deposit box(es) legally; and
  13               g.     The Government assumes that all or almost all holders of all safe
  14 deposit boxes at USPV are engaged in some illegal activity.
  15         5.    I confirmed the substance of my call with AUSA Brown and continued
  16 communicating with him on this matter via email on March 24, 2021. A true and
  17 correct copy of the complete email chain with AUSA Brown is attached as Exhibit
  18 A.
  19         6.    Because AUSA Brown has stated the Government’s intention to initiate
  20 a criminal investigation against Plaintiff, once he identifies himself in order to claim
  21 the property he stored at USPV, Plaintiff has chosen to bring this action to recover
  22 his property pseudonymously.
  23         I declare under penalty of perjury under the laws of the United States of
  24 America that the foregoing is true and correct, and that I executed this declaration
  25 on March 31, 2021, at Los Angeles, California.
  26
  27
                                                  Ariel A. Neuman
  28

                                                 3
            DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF EX PARTE APPLICATION FOR TRO
